The court,
after considering the case, were of opinion, that the post master is liable for a loss occasioned by negligence in his office ; but that his deputy, or assistant, is not responsible to the party injured, although the loss is occasioned solely by his default, unless he is an officer of the department recognized by Jaw : and if he is such an officer, he alone is responsible, and not the postmaster. In either view, therefore, the verdict, being against both defendants, is erroneous, and must be set aside.
New trial granted.